196 F.2d 499
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Frank ARQUILLO, d.b.a. DeLuxe Motor Stages, PlymouthDivision, and as DeLuxe Motor Stages,Detroit-Chicago Division, Respondent.
No. 11445.
United States Court of Appeals Sixth Circuit.
April 11, 1952.

George J. Bott, Washington, D.C., Frank N. Bowen, Regional Director, Detroit, Mich., and Herman Corenman, Washington, D.C., for petitioner.
Robert Sullivan, Detroit, Mich., (Clark, Klein, Brucker & Waples, Detroit, Mich., of counsel), for respondent.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the petition of the National Labor Relations Board for enforcement of its order promulgated April 17, 1951, on the answer of the Respondent to the petition, on the transcript of record, and on the briefs and oral arguments of attorneys for the contending parties;


2
And it appearing upon a review of the record as a whole that there is substantial evidence to support the decision and order of the Labor Board; that the findings of the Board adopting the findings of the Trial Examiner, upon which its order is based, are not clearly erroneous; and that the conclusions of the Board are properly drawn;


3
The petition of the National Labor Relations Board for enforcement of its order in entirety is granted; and it is so ordered.